DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Response to Amendment
Applicant is noted that the current status of claims 24 and 26-27 are non-elected claims; however, applicant amends them and listed as “currently amended”. The status must be changed in the next response.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/22 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings filed on 9/21/18 are accepted.

Specification
The amendment filed 3/22/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new limitations “wherein the trigger comprises an image analysis or an analog processing of one or more image sensor analog signals or a processing of one or more digitized image sensor signals, wherein the image analysis or the analog processing of the one or more image sensor analog signals or the processing of one or more digitized image sensor signals” in claims 1, 22, 25, 28 and 30-31 introduce new matter into the disclosure. Nowhere in the specification teach that the trigger is “an image analysis” or “an analog processing of one or more image sensor analog signals” or “a processing of one or more digitized image sensor signals”, rather than “perform image analysis” or “perform analog processing of one or more sensor analog signals” or “perform a processing of one or more digitized image sensor signals” (see specification, page 7, lines 16-18 and original claim 4). Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
Without new matter mentioned above, claim limitation “the trigger is configured to” in claims 1, 2, 4, 8, 9, 13, 14, 16, 19, 25, 30 and 31 following by the function invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specification and figure 1 discloses a “trigger means 130”; however, the disclosure fails to provide the details of the trigger for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 1-2 recites “wherein the trigger is configured to perform image analysis” which contradict to claim 1 which recites that “the trigger comprises an image analysis”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-14, 16, 19, 21-23 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masaki (US Pat. 4,547,800).
Regarding claims 1, 22-23 and 31; figure 7 of Masaki below discloses a position detecting method and apparatus comprising: a trigger (i.e., writing device 70, shift register 76 or comparator in paragraphs [0033], [0034] and [104]) configured to acquire image information from a measurement camera (50) and to trigger, in dependence on image content of the image information, forwarding of the image information to an evaluator (calculation 78 and computer 80) for determining measurement results or an evaluation of the image information by an evaluator for determining measurement results; wherein the trigger is configured to detect when the image content has shifted (par. [0086], [0091], [0103] and [0134]) with respect to a reference image content  by at least a predetermined shift or by more than a predetermined shift and to trigger, in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator (78, 80) for determining measurement results (i.e., position of an object).

    PNG
    media_image1.png
    511
    757
    media_image1.png
    Greyscale

Regarding claim 2, Masaki teaches that the trigger (70, 76) is configured to trigger, in dependence on the detection of a shift, forwarding of the image information or the evaluation of the image information by the evaluator (78, 80) for determining measurement results (position), in order to generate measurement results at a specific spatial distance (i.e., image shift in figures 11-13).
Regarding claim 3, Masaki teaches step of triggering the measurement output is performed exclusively based on the image content (see figures 9A-9C).
Regarding claim 4, Masaki teaches that the trigger is configured to perform image analysis and to trigger the measurement output or the evaluation of the image information in dependence on the image analysis (column 5, line 564 through column 6, line 2; figures 7, 13 and 14).
Regarding claim 13, Masaki teaches that the trigger is configured to evaluate elevation information or surface information (i.e., height) during the analysis of the image content (figures 3-4).
Regarding claim 14, Masaki teaches that the trigger is configured to consider image information captured from several different directions (i.e., x, y scan signals) (figure 14 and column 15, lines 25-47).
Regarding claim 16, Masaki teaches that the trigger is configured to decide whether a result is output (see figures 9A-9C).
Regarding claim 19, Masaka teaches that the trigger is configured to detect, based on the image content of the image information, whether a region of interest of the measurement object can be measured or not and to trigger, in dependence thereon, forwarding of the image information or the evaluation of the image information by the evaluator for determining measurement results (figures 1-4 and column 5, line 43 through column 6, line 2).
Regarding claim 21, Masaka teaches that the apparatus is configured to scan an object (22) in the outdoor area (i.e., in welding industry), to measure a travel path or to detect or measure a fault location (i.e., measuring position of an object) (par. [0074] and figures 1-4).
Regarding claim 30, applicant is noted that the language “based on an image content of the image information” recites in claim 30 is equivalent to “in dependence on image content of the image information” of claims 1 and 3 above and this limitation is taught by Masaka above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 20, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaka in view of Jia et al (7,545,516) (of record).
Regarding claims 8-9, 20, 25 and 28; Masaka discloses all the features of the present invention except that the scanning source is a laser scanning source; however, such a feature is known in the art as taught by Jia et al.
Jia et al, from the same field of endeavor, discloses a three dimensional measurement method (abstract) in which the three dimensional of the object is measured using a scanning laser source and a camera (see figure 1 below).

    PNG
    media_image2.png
    651
    644
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Masaka by a laser source of Jia et al for the same purpose of measuring the three dimension of an object. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive.
a. Applicant’s amendment to claims 1, 22, 25-28 and 30-31 in which new added limitations “the trigger comprises an image analysis or an analog processing of one or more image sensor analog signals or a processing of one or more digitized image sensor signals, wherein the image analysis or the analog processing of the one or more image sensor analog signals or the processing of one or more digitized image sensor signals” raise new matter to the disclosure because nowhere in the teach these limitation. Applicant is noted that the trigger perform these function; for example, see original claim 4 which recites that “wherein the trigger is configured to perform image analysis and to trigger the measurement output or the evaluation of the image information in dependence on the image analysis”.
b. The present disclosure still fail so teach the details of the trigger so that it can perform the function.
c. Even though the new matter is assumed to be entered, the claimed invention is still not allowable because the claimed invention is read on the teachings of Masaki as mentioned above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            June 7, 2022